Citation Nr: 0203288	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  01-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

(The issue of entitlement to service connection for a lumbar 
spine disability is the subject of additional development 
undertaken separately by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A personal hearing was held before the undersigned Board 
Member, sitting at the RO, in September 2001.

Pursuant to the decision rendered in this case, the Board 
will be undertaking additional development on the issue of 
entitlement to service connection for a lumbar spine 
disability, in accordance with authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rules 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response thereto, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  In July 1998, the RO denied service connection for a 
lumbar spine disorder.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
appeal.

2.  The evidence submitted since the July 1998 decision, with 
regard to the question of service connection for a lumbar 
spine disorder, is both new and material.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying service connection 
for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a lumbar spine disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100, 
et. seq., 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims, 
and that he has not indicated the existence of any pertinent 
evidence, with specific reference to the question of the 
submission of new and material evidence, that has not already 
been obtained or requested.  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran; in fact, it appears that all evidence identified by 
the veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board accordingly 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  In addition, the RO has obtained 
all necessary examination of the veteran.  

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issue of whether new 
and material evidence has been submitted, by means of rating 
decisions, a statement of the case, and a supplemental 
statement of the case.  The Board therefore finds that the RO 
has complied with both the duty to assist and the duty to 
notify provisions of the VCAA, implementing regulations, and 
internal VA guidance, and that, in light of all of these 
considerations, it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384.

B.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Service Connection for a Lumbar Spine 
Disorder

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a lumbar spine 
disorder was denied by the RO in July 1998, following review 
of the veteran's service medical records, VA outpatient 
records dated between May 1996 and April 1997, and the report 
of a December 1997 VA examination.  The RO found that his 
inservice medical records showed coccydinia secondary to 
trauma (for which service connection was thereafter 
established), and that the report of his separation 
examination in March 1968 showed no complaints, findings, or 
diagnosis referable to the lumbar spine.  The RO also found 
that, while post-service medical evidence dated in 1996 and 
1997 showed complaints of low back pain associated with 
diagnoses of degenerative joint disease of the spine, and 
degenerative disc disease at L3-4 and L4-5, the evidence 
failed to show that a lumbar spine disorder either occurred 
in or was caused by service, or that there was a relationship 
between his service-connected pilonidal cyst with 
coccygodynia and the findings pertaining to his lumbar spine.

The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
in July 1998.  A review of his claims folder does not reveal 
that he indicated disagreement with that decision within the 
one-year time period therefor.

That decision, as indicated above, is accordingly final, and 
can be reopened only upon the submission of evidence that is 
both new and material.  The evidence received subsequent to 
July 1998 includes additional VA treatment records, dated in 
1998 and indicating the presence of low back pain and 
degenerative joint disease; and the transcript of a September 
2001 personal hearing, at which the veteran indicated that he 
had been advised by medical personnel that there were bone 
spurs directly above the coccyx, and that there was "some 
connection" between his current lumbar problems and the 
injury to his coccyx for which service connection has been 
established.

This evidence is new.  In particular, evidence relating the 
veteran's service-connected coccyx disability to his current 
lumbar spine disorder had not been associated with his claims 
folder in July 1998.  Moreover, this evidence is material, in 
that it bears directly on the question of service connection, 
and specifically on the question of whether service 
connection of a secondary basis can be awarded.  See 
38 C.F.R. § 3.310(a) (2001).  This question is inextricably 
intertwined, as part and parcel, with the question of service 
connection for a lumbar spine disorder.

The Board notes that the RO, in its October 1999 rating 
decision, did not explicitly characterize the issue before it 
as one involving the submission of new and material evidence, 
and did not furnish the laws and regulations pertaining to 
such evidence to the veteran in the statement of the case 
issued in December 2000.  The Board, however, has not 
prejudiced the veteran by its characterization of the issue 
as one involving the submission of new and material evidence, 
inasmuch as it has determined that such evidence was 
received, and that review of the complete evidentiary record 
will be undertaken.


ORDER

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder has been reopened.  To that extent, his 
claim is granted.

(The issue of entitlement to service connection for a lumbar 
spine disability is the subject of additional development 
undertaken separately by the Board.)



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



